Citation Nr: 1043027	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-16 427A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Appeals (VA) Regional Office (RO) that denied the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  


FINDING OF FACT

In October 2010, the Board was notified by the Social Security 
Administration Database that the Veteran died in December 2009.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claims to completion.  
Such a request must be filed not later than one year after the 
date of the appellant's death.  Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 
(2009) (creating new 38 U.S.C. § 5121A, substitution in case of 
death of a claimant who dies on or after October 10, 2008).  As 
provided for in the new provision, a person eligible for 
substitution includes a living person who would be eligible to 
receive accrued benefits due to the claimant under 38 U.S.C.A. § 
5121(a).  In the future, VA will issue regulations governing the 
rules and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking substitution in 
an appeal that has been dismissed by the Board due to the death 
of the claimant should file a request for substitution with the 
RO from which the claims originated. 


ORDER

The appeal is dismissed.




____________________________________________
DEMETRIOS G. ORFANOUDIS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


